Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on March 17, 2021. Claims 1-6 are currently pending. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in the proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believed may be of particular relevance to the instant claimed invention in response to this Office Action. 

Specification
In view of the response filed on 3/17/2021 amending the abstract to clarify the language the objections made against the specification in the office action of 9/17/2020 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an ECG system and a pneumatic system that are stand-alone systems that include a separate microprocessor and A/D converter, does not reasonably provide enablement for a plurality of sensors configured to be worn on the body of the individual, wherein each sensor in the plurality of sensors comprises a second processor and an analog-to-digital converter configured to generate the physiologic data waveform(s) from the sensor as synchronized, separately resolvable digital data comprising a header indicating the sensor from which the digital data originates. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The claims recite a plurality of sensors configured to be worn on the body of the individual which includes any number and type of sensor that can be worn on the body of the patient for measuring physiologic data. The specification recites that the ECG and pneumatic systems are stand-alone systems that include a separate microprocessor and A/D converter it does not enable for the claimed subject matter that recites a plurality of sensors configured to be worn on the body each comprising a second processor and an A/D converter configured to generate the physiologic data waveform(s) from the sensor as synchronized, separately resolvable digital data comprising a header which includes many different types of sensors used to measure physiologic data. The specification does not disclose each sensor of the plurality of sensors, e.g. the accelerometers and optical system, including a second processor and an A/D converter. Looking at the factors set forth in In re Wands undue experimentation would be required because: (a) the quantity of experimentation necessary is great since claim 1 reads on any number of different types of sensors that are worn on the body for measuring physiologic data comprising a second processor and an A/D converter configured to generate the physiologic data waveform(s) from the sensor as synchronized, separately resolvable digital data comprising a header indicating the sensor from which the digital data originates while the specification discloses only an ECG and pneumatic systems being . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,919,141 to Money et al. (Money) in view of US 2010/0056886 to Hurtubise et al. (Hurtubise) and US 2005/0240087 to Keenan et al. (Keenan) (all previously cited).
In reference to at least claim 1
Money teaches a vital sign remote monitoring device which discloses a body-worn vital sign monitoring system (e.g. Fig. 1), comprising: a processing 
Hurtubise et al. teaches a vital sign monitor system and method which discloses a body worn vital sign monitoring system (e.g. Fig. 2A) which is coupled to a plurality of sensors (e.g. 70-74, Fig. 3, para. [0030]) and discloses a wrist worn processing device (e.g. Figs. 2A, 2B, para. [0023]-[0024]). 
Keenan teaches a method and system for processing data from ambulatory physiological monitoring which discloses preliminary processing of raw sensor signals such as analog filtering, sampling and re-sampling, digital filtering and the like which can be performed before or after motion artifact removal (e.g. para. [0073]) which utilizes separate processing and analog-to-digital conversion for each sensed signal waveform and further discloses providing synchronized, separately resolvable digital data comprising a header indicating the sensor (e.g. individual processing EEG, cardiac, respiratory 53-63 Fig. 2, associated paragraphs starting at para. [0080]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Money with the teachings of Hurtubise to include a wrist worn processing device in order to yield the predictable result of providing a less cumbersome compact device that can be easily secured to the patient without inhibiting movement. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Money with the teachings of Keenan to include each sensor comprising processing circuitry including an analog-to-digital converter to generate the physiologic data waveform(s) from the sensor as synchronized, separately resolvable digital data comprising a header in order to yield the predictable result of providing some form of preprocessing reducing the amount of  processing required to be performed by the processor of the processing system aiding in conserving power of the processing system. 
In reference to at least claim 3
Money modified by Hurtubise and Kennan teaches a device according to claim 1. Money further discloses wherein the vital signs determined comprise one 
In reference to at least claim 4
Money modified by Hurtubise and Kennan teaches a device according to claim 1. Money further discloses wherein the vital signs determined comprise each of (i) a continuously monitored blood pressure; (ii) a continuously monitored posture and activity level, (iii) a continuously monitored SpO2, (iv) a continuously monitored pulse rate, (v) a continuously monitored respiration rate, and (vi) a continuously monitored ECG (e.g. SpO2, temperature, blood pressure, ECG, respiration rate and waveform, pulse rate, pulse oximetry data 22-27, Fig. 1, Col. 5, ll. 23-37). Keenan further discloses continually monitoring motion signals including activity level signals and posture signals to aid in determining any artifacts that need to be removed from the other monitored signals and to provide information regarding posture changes of the patient (e.g. para. [0052], [0072], [0075]). It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Money with the teachings of Keenan to include continually monitoring posture and activity level in order to yield the predictable result of determining any motion artifacts that may need to be removed from the other monitored signals and to provide information regarding posture changes of the patient to aid in making a proper diagnosis of the patient information. 

Claims 2 and 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,919,141 to Money et al. (Money) in view of US 2010/0056886 to Hurtubise et al. (Hurtubise) and US 2005/0240087 to Keenan et al. (Keenan) as applied to claim 1 further in view of US 2007/0055163 to Asada et al. (Asada) (previously cited).
In reference to at least claim 2
Money modified by Hurtubise and Kennan teaches a device according to claim 1 but does not explicitly teach further comprising an optical sensor configured to generate a photoplethysmogram waveform that is synchronized with the physiologic data waveforms and that is transmitted to the processing system as analog data.
Asada teaches a wearable blood pressure sensor and method for calibration which discloses an optical sensor (e.g. optical sensor, para. [0031]) configured to generate a photoplethysmogram waveform that is synchronized with physiologic data waveforms (e.g. abstract, para. [0014], [0057]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Money modified by Hurtubise and Kennan with the teachings of Asada to include an optical sensor configured to generate a photoplethysmogram waveform that is synchronized with the physiologic data waveforms in order to yield the predictable result of monitoring blood flow to aid in disease tracking and treatment. 
In reference to at least claim 5
Money modified by Hurtubise, Kennan and Asada teaches a device according to claim 2. Money further discloses wherein the vital signs determined comprise one or more of (i) a continuously monitored blood pressure; (ii) a continuously monitored posture and activity level, (iii) a continuously monitored SpO2, (iv) a continuously monitored pulse rate, (v) a continuously monitored respiration rate, and (vi) a continuously monitored ECG (e.g. SpO2, temperature, blood pressure, ECG, respiration rate and waveform, pulse rate, pulse oximetry data 22-27, Fig. 1, Col. 5, ll. 23-37). 
In reference to at least claim 6
Money modified by Hurtubise, Kennan and Asada teaches a device according to claim 2. Money further discloses wherein the vital signs determined comprise each of (i) a continuously monitored blood pressure; (ii) a continuously monitored posture and activity level, (iii) a continuously monitored SpO2, (iv) a continuously monitored pulse rate, (v) a continuously monitored . 

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. Applicant argues that the claims are enabling since the specification discloses a specific embodiment that reads on the claim language, the examiner respectfully disagrees. The specification must teach those skill in the art how to make and use the full scope of the claimed invention without undue experimentation. The focus is on whether everything within the scope of the claim is enabled, see MPEP 2164.08. In the instant case, the full scope of the claims includes a plurality of sensors configured to be worn on the body of the individual which includes any number and type of sensor that can be worn on the body of the patient for measuring physiologic data which is broader than the scope enabled by the disclosure, i.e. the plurality of sensors being an ECG system and a pneumatic system that are stand-alone systems that include a separate microprocessor and A/D converter. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As previously stated, the specification, while being enabling for an ECG system and a pneumatic system that are stand-alone systems that include a separate microprocessor In re Wands undue experimentation would be required because: (a) the quantity of experimentation necessary is great since claim 1 reads on any number of different types of sensors that are worn on the body for measuring physiologic data comprising a second processor and an A/D converter configured to generate the physiologic data waveform(s) from the sensor as synchronized, separately resolvable digital data comprising a header indicating the sensor from which the digital data originates while the specification discloses only an ECG and pneumatic systems being stand-alone systems that include a separate microprocessor and A/D converter it does not provide the other sensors, e.g. accelerometers and optical system, including a separate microprocessor and A/D converter. (b) There is no direction or guidance presented for providing a plurality of sensors including different types of sensors that are worn on the body that each include a second processor and an A/D converter In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language recites “may operably connect the sensor to the processing system by mating its terminal connector to any one of the plurality of connectors” which only requires the terminal connector possibility being connected to one of the plurality of connectors. Money discloses a plurality of connectors (e.g. input connections between the sensors and the housing, Fig. 1) and a plurality of sensors configured to be worn on the body of the individual and to generate one or more physiologic data waveforms from the individual (e.g. plurality of sensors 39, 70,77,102,103,53, Fig. 1), and to transmit the physiologic data waveform(s) to the processing system via a cable comprising a terminal connector that reversibly mates with one of the plurality of connectors within the housing to operably connect the sensor to the processing system (e.g. input connects “cables” connect the plurality of sensors to the processing device, Fig. 1), . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792